  Case: 4:21-mj-01169-JMB Doc. #: 4 Filed: 05/03/21 Page: 1 of 2 PageID #: 13




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


UNITED STATES OF AMERICA.                           )
                                                    )
                           Plaintiff,               )
                                                    )
                                                    )          No. 4:21 MJ 1169 iMB
                                                    )
Freeman Whitfield IV.                               )
                                                    )
                           Det'endant.              )


                     MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attomeys Sayler A. Fleming.

United States Attorney for the Eastem District of Missouri, John R. Mantovani, Assistant United

States Attomey for said      District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

3141, et seq.

        As and for its grounds, the Govemment states as follows:

        l.    Defendart is charged with an offense for which the death penalty is prescribed under

Title   18.


        2. There is a serious risk that the defendant will flee.

        3. The defendant is a threat to the community.
  Case: 4:21-mj-01169-JMB Doc. #: 4 Filed: 05/03/21 Page: 2 of 2 PageID #: 14


      WHEREFORE, the Govemment requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       Respectfully submitted,

                                                       SAYLER A. FLEMING
                                                       United States Attomey


                                                       /s/ John R. Mantovani
                                                       JOHN R. MANTOVANI, #50867MO
                                                       Assistant U.S. Attomey
                                                        I l1 South 10th Street, 20th Floor
                                                       St. Louis, MO 63102
                                                       (314) s39-2200
